DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
35 USC § 112
While the Examiner appreciates the Applicant’s amendments to the claims, the Examiner asserts that such amendments present new grounds of rejection under both 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b).  Please see the rejections below

35 USC § 102
Claims 1, 4, 10, and 13 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by RANNEY.  Without acquiescing to Applicant’s remarks, the Examiner withdraws such rejections, but points to the new grounds of rejection below, necessitated by Applicant’s substantial amendments to the claims.

35 USC § 103
Claims 2-3 and 11-12 were rejected under 35 U.S.C. § 103 as being unpatentable over RANNEY/DER.  Without acquiescing to Applicant’s remarks, the Examiner withdraws such rejections, but points to the new grounds of rejection below, necessitated by Applicant’s substantial amendments to the claims.  Furthermore, the Examiner asserts that nothing in the body of the claim requires a passive apparatus as .

Conclusion
Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.  Should the Applicant believe that a 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 10-14, 16-17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Re claim 1, Applicant recites numerous, newly amended limitations that do not appear to be supported by the original Specification.  Specifically, Applicant recites, e.g., “one or more processors...configured to: generate preprocessed time domain data by:…determining peaks in the time domain data…setting one peak instance from a reference channel as the reference peak… correlating other peak instances…” and “one or more processors…configured to: refine the preprocessed time domain data…”, for which support in the Specification has not been pointed out by the Applicant, nor does 
Re claims 2-5, 7-8, and 19-20, Applicant recites limitations dependent from claim 1, but which fail to cure the deficiencies of claim 1 outlined above.  Accordingly, claims 2-5, 7-8, and 19-20 are rejected for at least the reasons set forth with regard to claim 1 above.
Re claims 10-14, 16-17, and 21-22, Applicant recites the same or substantially similar limitations to claims 1-5, 7-8, and 19-20, respectively.  Accordingly, claims 10-14, 16-17, and 21-22 are rejected in the same or substantially the same manner as claims 1-5, 7-8, and 19-20, respectively. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-8, 10-14, 16-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Re claim 1, Applicant recites the limitations "the corresponding frequency domain", “determining peaks in the time domain data”, “the other channels”.  However, 
Further re claim 1, Applicant recites several claim limitations that invoke 35 U.S.C. § 112(f), as outlined above, namely “one or more processors, which individually or in combination, are configured to: generate preprocessed time domain data by:  identifying regularly-spaced frequencies…determining peaks…setting one peak…correlating other peaks…”.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
In response, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Under normal circumstances where a claim is deficient, the Examiner, in the interest of compact prosecution and for the purposes of examination, will generally try to provide an interpretation of the particular deficiency.  However here, due to the number of errors and the complexity of their respective relationships to various elements of the claim, the Examiner asserts that such effort would be unproductive as it is unclear what represents the intended scope of the claim.  Nevertheless, the Examiner will use the following claim as representative of claim 1:
A passive radar apparatus for receiving signals from an unknown transmitting source and providing the location of the unknown transmitting source comprising: 
a series of channels for receiving signals radiated by the unknown transmitting source, and 
one or more processors, which individually or in combination, are configured to: 
generate preprocessed time domain data by: 
identifying regularly-spaced frequencies; 
utilizing pixel magnitude in the time domain data; 
generate, from the preprocessed time domain data, a synthetic aperture radar (SAR) image depicting an initial estimate of a location of the unknown transmitting source; 
refine the preprocessed time domain data based on the generated SAR image; and  
enhance a pixel value at each pixel location within the SAR image by summing signal data from each channel related to each pixel location using the further refined preprocessed time domain data to generate an enhanced SAR image depicting the location of the unknown transmitting source.

Re claims 2-5, 7-8, and 19-20, Applicant recites limitations dependent from claim 1, but which fail to cure the deficiencies of claim 1 outlined above.  Accordingly, claims 2-5, 7-8, and 19-20 are rejected for at least the reasons set forth with regard to claim 1 above.
Re claims 10-14, 16-17, and 21-22, Applicant recites the same or substantially similar limitations to claims 1-5, 7-8, and 19-20, respectively.  Accordingly, claims 10-14, 16-17, and 21-22 are rejected in the same or substantially the same manner as claims 1-5, 7-8, and 19-20, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 13, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ranney et al., US 20110163912 (hereinafter “RANNEY”), in view of Craig, US 20110267222 (hereinafter “CRAIG”).

Re claim 1, RANNEY discloses a radar apparatus for receiving signals from an unknown transmitting source and providing the location of the unknown transmitting source ([0047] – SAR system for image formation) comprising: 
a series of channels for receiving signals radiated by the unknown transmitting source ([Fig.21] – each aperture position represents a channel; [0013] – each antenna position defines a vector), and
one or more processors, which individually or in combination, are configured to ([0196] – one or more processors):
generate preprocessed time domain data ([0050] – preprocessing comprising time domain signature via an FFT) by: 
identifying regularly-spaced frequencies ([0176] – selecting subset of frequencies; [0180] – stepped frequencies in 5 MHz steps); 

generate, from the preprocessed time domain data, a synthetic aperture radar (SAR) image depicting an initial estimate of a location of the unknown transmitting source ([Fig.21] – output SAR image; [0050] – preprocessing comprising time domain signature via an FFT); 
refine the preprocessed time domain data based on the generated SAR image ([0178] – L iterations to refine image); and  
enhance a pixel value at each pixel location within the SAR image by summing signal data from each channel related to each pixel location using the further refined preprocessed time domain data to generate an enhanced SAR image depicting the location of the unknown transmitting source ([0012] – time domain data is coherently summed for each pixel to integrate the value at that pixel in the image; [0189] – enhancing SAR image quality).
RANNEY fails to explicitly disclose wherein the apparatus is a passive apparatus for receiving signals from an unknown transmitting source and providing the location of the unknown transmitting source 
However, CRAIG, in the same or in a similar field of endeavor, teaches a passive apparatus ([0032] – passive synthetic aperture radar device) for receiving signals from an unknown transmitting source and providing the location of the unknown transmitting source ([0032] – determining the location and type of target).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the SAR imaging system of RANNEY to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, CRAIG merely teaches that SAR imaging systems may be passive, thereby evidencing that its combination with the SAR imaging system of RANNEY would be according to known methods and its resultant combination would yield predictable results.

Re claim 4, RANNEY/CRAIG renders obvious the apparatus of claim 1, as shown above.  RANNEY further discloses wherein the one or more processors generate the SAR image and the enhanced SAR image with the preprocessed time domain data and the refined preprocessed time domain data, respectively, using Recursive Sidelobe Minimization ([0099-0102] – Recursive Sidelobe Minimization algorithm executed over several iterations to generate the resultant images (e.g., SAR image and enhanced SAR image)).

Re claim 10, Applicant recites limitations with the same or substantially the same scope as claim 1.  Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 1.

Re claim 13, Applicant recites limitations with the same or substantially the same scope as claim 4.  Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 4.

Re claim 19, RANNEY/CRAIG renders obvious the apparatus of claim 1, as shown above.  RANNEY further discloses wherein the one or more processors generate a time scale with which to correlate the preprocessed time domain data for each channel ([0099] – data collection may be at specified time intervals to form a first image using each element (i.e., channel) of the radar array).

Re claim 20, RANNEY/CRAIG renders obvious the apparatus of claim 1, as shown above.  RANNEY further discloses wherein correlating other peak instances for the other channels relative the reference channel comprises applying time shifts or phase correction to the other channels ([0014] – applying time shift to align signal at each sensor position j).

Re claims 21-22, Applicant recites limitations with the same or substantially the same scope as claims 19-20, respectively.  Accordingly, claims 21-22 are rejected in the same or substantially the same manner as claims 19-20, respectively.



Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over RANNEY/CRAIG, in view of Der, US 7,330,565 (hereinafter “DER”).

Re claim 2, RANNEY/CRAIG renders obvious the apparatus of claim 1, as shown above.
	RANNEY fails to explicitly disclose wherein the one or more processors select a brightest pixel in the SAR image as a reference pixel in enhancing pixels of the SAR image.
	However, DER, in the same or similar field of endeavor, teaches a processor selecting a brightest pixel in a SAR image as a reference pixel in enhancing pixels of an SAR image ([c.2/ll.27-36] – system finds the brightest pixel in all the images and marks it as a target).
	Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the SAR detection system of RANNEY to include the pixel selection technique of DER.  One would have been motivated to do so in order to detect targets in SAR images (DER at [c.2/ll.63-67]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, DER merely adds a well-known image processing algorithm explicitly recited as applicable for SAR systems, and therefore readily incorporated into the SAR systems of RANNEY/CRAIG, using known methods, with predictable results.

Re claim 3, RANNEY/CRAIG/DER renders obvious the apparatus of claim 2, as shown above.
	RANNEY fails to explicitly disclose wherein the one or more processors refine the preprocessed time domain data with respect to the reference pixel.
	However, DER, in the same or similar field of endeavor, teaches a processor pre-processing time domain data with respect to the reference pixel ([c.2/ll.27-36] – system finds the brightest pixel in all the images and marks it as a target, then zeroes out a target sized neighborhood to avoid choosing two detections of the same target).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the SAR detection system of RANNEY to include the image processing technique of DER.  One would have been motivated to do so in order to detect targets in SAR images (DER at [c.2/ll.63-67]) and avoid choosing two detections of the same target (DER at [c.2/ll.31-35]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, DER merely adds a well-known image processing algorithm explicitly recited as applicable for SAR systems, and therefore readily incorporated into the SAR system of RANNEY, using known methods, with predictable results.

Re claims 11-12, Applicant recites limitations with the same or substantially the same scope as claims 2-3, respectively.  Accordingly, claims 11-12 are rejected in the same or substantially the same manner as claims 2-3, respectively.


Allowable Subject Matter
While claims 5, 7-8, 14, and 16-17 are currently rejected under 35 USC § 112(a) and 35 USC § 112(b), as discussed above, they appear to contain limitations not found in the prior art.  A brief discussion of the closest prior art of record is found below.
Re claim 5, Applicant recites wherein each channel in the series of channels comprises: 
an amplifier for amplifying the received signal in that channel; 
at least one band pass filter operatively connected to at least one amplifier for selectively allowing passage of a signal within a predetermined frequency band; 
a mixer configured to combine the filtered received signal with a signal generated by a signal generator to create a combined signal having a common phase for each of the channels; 
an analog to digital converter configured to convert the combined signal into a digital signal; 
a processor coupled to the analog to digital converter for performing a Hilbert transform or in-phase quadrature process on the digital signal to create a single-sideband signal, performing a Fourier Transform on the single-sideband signal to convert the single-sideband signal from a time based signal to frequency components of which the single-sideband signal is composed, extracting regularly spaced frequency components originating from the unknown 25ARL16-40CIP transmitting source, selecting the reference channel, and performing an inverse Fourier Transform on the extracted frequency components of each channel, and aligning the time domain magnitude and phase of each channel relative to the reference channel to create the preprocessed time domain data. 
Such limitations reflect the allowed subject matter from parent application 15/671,579, now patent 10,649,080.  Furthermore, the prior art of record does not disclose, teach, or otherwise render obvious in combination, such limitations, in the context of the claimed invention as a whole.  
For example, RANNEY discloses a system for generating images from SAR projection data using backprojection processing techniques to enhance pixel image data.   However, RANNEY fails to disclose, teach, or otherwise render obvious the limitations of claim 5, as shown above.  
Similarly, DER discloses an automatic target detection algorithm for SAR data by processing target pixel information.  However, DER too fails to disclose, teach, or otherwise render obvious the limitations of claim 5, as shown above.
Additionally, SHIRAKAWA (US 2012/0200446) discloses a radar device for detecting a target, utilizing an apparatus comprising an amplifier, a band pass filter, a mixer, an analog-to-digital converter, and processing using the Hilbert transform and Fourier transform.  However, SHIRAKAWA too fails to disclose, teach, or otherwise render obvious the limitations of claim 5, as shown above.
Re claims 7-8, Applicant recites limitations dependent from claim 5.  Accordingly, claims 7-8 are not disclosed, taught, or otherwise rendered obvious for at least the reasons set forth for claim 5.
Re claims 14, 16-17, Applicant recites claims with the same or substantially the same scope as claims 5 and 7-8 respectively.  Accordingly, claims 14 and 16-17 are not 

Conclusion
The Examiner would like to make Applicant aware of the prior art not relied upon in this action, but pertinent to Applicant’s disclosure.  It is as follows:
Nguyen, US 2011/0012778
Kumar, US 2011/0216810
Ranney, US 2014/0009324
Zeoli, US 5,448,241
Jin, US 9,329,264
Shirakawa, US 2012/0200446
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The examiner can normally be reached on Mon-Fri 0700-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




V/R,

/TMH3/Examiner, Art Unit 3648                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)